Citation Nr: 0334999	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  96-51 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, other than degenerative arthritis.

2  Entitlement to service connection for degenerative 
arthritis of both knees.

3.   Entitlement to service connection for a cardiovascular 
disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
a left wrist disability

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
November 1980, and from October 1984 to January 1995.

This appeal originates from rating decisions dated in 
February 1996 and June 1999.   

In the February 1996 decision, the RO denied, among other 
things, the veteran's claims for service connection for a 
right knee disability, for a compensable evaluation for a 
left wrist disability, and for a 10 percent initial 
evaluation for bilateral otitis media.  The veteran submitted 
a notice of disagreement in May 1996, and a statement of the 
case was issued in June 1996.  The veteran perfected his 
appeal to the Board of Veterans' Appeals (Board) with the 
submission of a substantive appeal in July 1996.  In May 
2003, the veteran stated that the 10 percent evaluation for 
his bilateral otitis media satisfied his appeal as to that 
initial issue; thus, the issue is no longer in appellate 
status.

In the June 1999 decision, the RO denied the veteran's claims 
for service connection for a cardiovascular disability, 
degenerative arthritis of both knees, and PTSD.  Also in this 
decision, the RO denied a compensable evaluation for the 
veteran's service-connected bilateral hearing loss.  The 
veteran submitted a notice of disagreement in July 1999, and 
a statement of the case was issued in January 2000.  The 
appellant perfected his appeal to the Board with the filing 
of a substantive appeal in March 2000.  In a subsequent 
decision in May 2003, the RO granted service connection for 
major depressive disorder (claimed as post-traumatic stress 
disorder (PTSD)), and assigned a 50 percent evaluation, 
effective November 4, 1997.  Hence, this is considered a full 
grant of benefits as to the issue of service connection for 
PTSD.


REMAND

Pertinent to the issues on appeal, the veteran initially 
requested a hearing before a Member of the Board (Veterans 
Law Judge) in his March 2000 substantive appeal.  However, in 
July 2003, the veteran contacted the RO by telephone and 
stated his preference for a videoconference hearing rather 
than a "regular [Board] hearing".  Accordingly, the veteran 
was scheduled for, and properly notified of, a 
videoconference hearing in November 2003.  However, on the 
date of hearing, the Board received from the RO a faxed 
document, dated October 18, 2003, in which the veteran 
indicated his preference to decline the videoconference 
hearing, and to wait for hearing before a traveling Veterans 
Law Judge (Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As such, and, in accordance with the veteran's 
request, the veteran must be provided an opportunity to 
present testimony at a Travel Board hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a Travel Board hearing at the 
RO at the earliest available opportunity.  
The RO should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2003).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



